133 F.3d 559
123 Ed. Law Rep. 475
Chinyere JENKINS, etc., et al., Appellees,v.STATE OF MISSOURI, et al., Appellants.
No. 97-2626.
United States Court of Appeals,Eighth Circuit.
Oct. 10, 1997.

1
Appeal from the United States District Court for the Western District of Missouri.

AMENDED ORDER

2
Appellants' suggestion for rehearing by the court en banc is granted.  The grant of rehearing en banc is limited to the issue presented in appellants' suggestion for rehearing regarding the award of expert witness fees to Dr. Robert Crain.  The remainder of the court's August 14, 1997 opinion and judgment are not affected by this order granting rehearing en banc.


3
The case will be argued to the en banc court during the January session in St. Louis with the specific date and time to be fixed by later order of this court.